DETAILED ACTION
In response to communication filed on 3/26/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,158.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,966,158
1. A method comprising: 
1. A method comprising: 
receiving, by a wireless device, a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs); 
receiving, by a wireless device, a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs) for transmission of one or more transport blocks; 
determining, based on the TPC command, a transmission power used for transmission of: an uplink signal; and one or more transport blocks; and 
determining, based on the TPC command, a transmission power used for transmission of: an uplink signal; and the one or more transport blocks; and 
transmitting, based on a listen-before-talk (LBT) procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUSCH starting symbol.
transmitting, based on a listen-before-talk (LBT) procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUSCH starting symbol.

	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the limitations of claim 1 of U.S. Patent No. 10,966,158 to omit limitations with regards to resource blocks being used for transport blocks to arrive at the claim limitations of claim 1 of the instant application as an obvious variation.  One would be motivated to do so to broaden the scope and protection of the invention.

Regarding claims 2-10 of the current application, claims 2-10 of U.S. Patent No. 10,966,158 substantially limit the same invention and are of an obvious variation as noted above with regards to claim 1 of the current application.

Current Application
U.S. Patent No. 10,966,158
11. A wireless device comprising: 
11. A wireless device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs); 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs) for transmission of one or more transport blocks; 
determine, based on the TPC command, a transmission power used for transmission of: an uplink signal; and one or more transport blocks; and 
determine, based on the TPC command, a transmission power used for transmission of: an uplink signal; and the one or more transport blocks; and 
transmit, based on a listen-before-talk (LBT) procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUS CH starting symbol.
transmit, based on a listen-before-talk (LBT) procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUSCH starting symbol.

	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the limitations of claim 11 of U.S. Patent No. 10,966,158 to omit limitations with regards to resource blocks being used for transport blocks to arrive at the claim limitations of claim 1 of the instant application as an obvious variation.  One would be motivated to do so to broaden the scope and protection of the invention.

Regarding claims 12-20 of the current application, claims 12-20 of U.S. Patent No. 10,966,158 substantially limit the same invention and are of an obvious variation as noted above with regards to claim 1 of the current application.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4,6,7,14-17,19, and 20 of U.S. Patent No. 10,397,879.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,397,879
1. A method comprising: 
1. A method comprising:
receiving, by a wireless device, a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs); 
receiving, by a wireless device, one or more messages comprising configuration parameters of an unlicensed cell; receiving, by the wireless device, a downlink control information (DCI) for transmission of one or more transport blocks on the unlicensed cell, the DCI indicating: a transmit power control (TPC) command; and a resource blocks (RBs) assignment indicating a first plurality of RBs;
determining, based on the TPC command, a transmission power used for transmission of: an uplink signal; and one or more transport blocks; and 
calculating, by the wireless device, a transmission power employing the TPC command, the transmission power employed for transmission of: an uplink reservation signal; and the one or more transport blocks via a plurality of physical uplink shared channel (PUSCH) symbols; 
transmitting, based on an LBT procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUSCH starting symbol.
performing a listen-before-talk (LBT) procedure to detect whether a channel is available for transmission; in response to the LBT procedure indicating that the channel is available, transmitting the uplink reservation signal: with the transmission power; via subcarriers of the first plurality of RBs; and until a PUSCH starting symbol; and transmitting, via the subcarriers of the first plurality of RBs and starting at the PUSCH starting symbol, the one or more transport blocks with the transmission power.



	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the limitations of claim 1 of U.S. Patent No. 10,397,879 to condense language and omit limitations otherwise present in dependent claims to arrive at the claim limitations of claim 1 of the instant application as an obvious variation.  One would be motivated to do so to broaden the scope and protection of the invention.

Regarding claims 2-10 of the current application, claims 1-4,6 and 7 of U.S. Patent No. 10,397,879 substantially limit the same invention and are of an obvious variation as noted above with regards to claim 1 of the current application.

Current Application
U.S. Patent No. 10,397,879
11. A wireless device comprising: 
14. A wireless device comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive a downlink control information indicating: a transmit power control (TPC) command; and first resource blocks (RBs); 
receive one or more messages comprising configuration parameters of an unlicensed cell; receive a downlink control information (DCI) for transmission of one or more transport blocks on the unlicensed cell, the DCI indicating: a transmit power control (TPC) command; and a resource blocks (RBs) assignment indicating a first plurality of RBs; 
determine, based on the TPC command, a transmission power used for transmission of: an uplink signal; and one or more transport blocks; and 
calculate a transmission power employing the TPC command, the transmission power employed for transmission of: an uplink reservation signal; and the one or more transport blocks via a plurality of physical uplink shared channel (PUSCH) symbols;; 
transmit, based on an LBT procedure, with the transmission power and via subcarriers of the first RBs: the uplink signal until a physical uplink shared channel (PUSCH) starting symbol; and the one or more transport blocks starting at the PUSCH starting symbol.
perform a listen-before-talk (LBT) procedure to detect whether a channel is available for transmission in response to the LBT procedure indicating that the channel is available, transmit the uplink reservation signal: with the transmission power; via subcarriers of the first plurality of RBs; and until a PUSCH starting symbol; and transmit, via the subcarriers of the first plurality of RBs and starting at the PUSCH starting symbol, the one or more transport blocks with the transmission power.


	It would have been obvious to one of ordinary skill in the art at the time invention was filed to modify the limitations of claim 14 of U.S. Patent No. 10,397,879 to condense and omit limitations otherwise present in dependent claims to arrive at the claim limitations of claim 11 of the instant application as an obvious variation.  One would be motivated to do so to broaden the scope and protection of the invention.

Regarding claims 12-20 of the current application, claims 14-17,19 and 20 of U.S. Patent No. 10,397,879 substantially limit the same invention and are of an obvious variation as noted above with regards to claim 11 of the current application.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer was filed and in compliance with 37 CFR 1.321(b), or if the claims rewritten or amended to overcome the rejection under Obvious-type Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  receiving a downlink control information (DCI) indicating a transmit power control (TPC) command and a resource block (RB) assignment indicating a plurality of RBs, calculating a power using the TPC command for the transmission of an uplink signal and one or more transport blocks, performing an listen before talk (LBT) procedure and in response to the LBT procedure, transmit the uplink signal using the transmission power in the DCI and via subcarriers of the first plurality of RBs and starting at a PUSCH starting symbol, as noted in independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412